Continuation page.
 Applicants’ after final filing of July 8, 2022, in response to the action mailed April 4, 2022, is acknowledged.  It is acknowledged that claims 1-10 and 12-17 are cancelled, claim 11 has been amended, and no claims have been added.  Claim 11 is are pending.  
The elected invention is directed to a method of formulating a liquid washing or cleaning agent for storage stability of lipolytic activity, the method comprising: 
(1) mixing, to formulate the liquid washing or cleaning agent:
(a) the protease of SEQ ID NO:  2; and
(b) a lipase; 
and
(2) storing the washing or cleaning agent;
wherein the washing or cleaning agent exhibits increased storage stability of lipolytic
activity after storage for 4 weeks at 30°C as compared to a control washing or cleaning
agent that differs from the washing or cleaning agent solely by having a protease comprising the amino acid arginine (R) at location 99 in the count according to SEQ ID NO: 1.

Claim 11 is herein considered.   
Effective Filing Date
The effective filing date for the instant claims is November 12, 2012, the filing date of 13/674,170.  
AIA -First Inventor to File Status
Based on the effective filing date of November 12, 2012, the instant claims are examined under pre-AIA , first to invent practice. 
Double Patenting
Based on amendment of claim 11, the rejection under obviousness-type double patenting over 10,760,036 is withdrawn.
The rejections of claim 11 under obviousness-type double patenting over claims of US 9,163,226, 15/793,576, and 15/804,507, as explained in the office action of April 5, 2019, are maintained.  As per the review of July 6, 2022 (see PAIR), applicants’ two terminal disclaimers, filed July 5, 2022, have been disapproved.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Rejection of claim 11 under 35 U.S.C. 102(b) as being anticipated by Christianson et al, 1995 (WO1995023221; IDS), as explained in the prior actions, is maintained.  
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicant asserts that Christianson et al. does not teach the specific combination recited in claim 11 of (1) mixing (a) a protease comprising an amino acid sequence of SEQ ID NO: 2 and (b) a lipase and then (2) storing the liquid washing or cleaning agent for at least 4 weeks, wherein the protease and the lipase are in solution in the liquid washing or cleaning agent.
(A) Reply:	Applicants’ assertion is acknowledged.  However, since no specific argument is made, no specific reply can be provided.
(B) With respect to the Declaration of Stefan Jenewein Under 37 C.F.R. 1.132 filed on November 5, 2021 with Applicant's response, the Office Action indicates the following:
... the instant rejection is under 35 USC 102, not 103. Thus, there is no need for the art to provide motivation to combine the protease of Christianson with a lipase in a liquid cleaning composition. Christianson teaches said combination in a cleaning composition and, thereby, anticipates the instant claims. Any functional properties are inherent to said combination in a detergent composition.
Office Action at p. 8.

(B) Reply:	It is acknowledged that office action of April 4, 2022 stated the following.
‘In support of their request that said rejection be withdrawn, applicants provide the following arguments [in their filing of November 5, 2021].  These arguments are not found to be persuasive for the reasons following each argument.  …
 (I) Moreover, attached hereto is a Declaration of Stefan Jenewein Under 37 C.F.R. 1.132 describing that a person of ordinary skill in the art at the time the grandparent application (PCT/EP2011/057261) was filed (May 6, 2011) would recognize the known problem in the field of enzymes and detergents that that if a liquid detergent contained protease and another enzyme (such as a lipase) in solution, the protease would degrade both itself and the lipase. (emphasis here)
(I) Reply:	This is not persuasive for several reasons.  
First, the instant rejection is under 35 USC 102, not 103.  Thus, there is no need for the art to provide motivation to combine the protease of Christianson with a lipase in a liquid cleaning composition.  Christianson teaches said combination in a cleaning composition and, thereby, anticipates the instant claims.  Any functional properties are inherent to said combination in a detergent composition.’  

(C) The Office Action also states (at p. 9) that "it is noted that applicants' argument contradicts their co-pending application (e.g., 15/793,576) and appears to call into question the validity of their own issued patents (e.g., 9,163,226 and 15/536,194 (now 10760036))." With respect to the application/patent owned by Applicant (i.e., BASF SE), Applicant asserts that the current and previous arguments do not contradict the cited co-pending application (15/793,576) or call into question the validity of the cited patent (9,163,226).
(C) Reply:	Applicants’ assertion is acknowledged.  However, since no specific argument is made, no specific reply can be provided.
(D) Applicant respectfully clarifies that Applicant's previous arguments were not directed to obviousness, but were rather directed to how a person of ordinary skill in the art would have interpreted and understood Christianson.
(D) Reply:	See Reply (B) above.
(E) A person of ordinary skill in the art would understand that Christianson only teaches proteases in combination with other enzymes (such as a lipase) in solid, particulate form. This is because a person of ordinary skill in the art would recognize the known problem that if a liquid detergent contained protease and another enzyme (such as a lipase) in solution, the protease would degrade both itself and the lipase.
(E) Reply:	This is the same argument applicants made previously.  See the following.
The office action of April 4, 2022, Reply (I).
The office action of May 7, 2021, Reply (D)-(E).
The office action of August 28, 2020, Reply (E)-(F)&(H)-(I).

 (F) As stated in paragraph 9 of the Declaration, Dr. Jenewein states that "[i]t is my opinion that Christianson et al. does not teach the combination of protease and lipase in solution as recited in the pending claims." Dr. Jenewein explains that "a person of ordinary skill in the art at the time the grandparent application (PCT/EP11/057261) was filed (December 13, 2011) would recognize a known problem in the field of enzymes and detergents that that if a liquid detergent contained protease and another enzyme (such as a lipase) in solution, the protease would degrade both itself and the lipase" and that "based on this known problem of protease degradation in solution, a person of ordinary skill in the art reading Christianson et al. would not have combined a protease and another enzyme such as a lipase in solution in a liquid dishwashing detergent and then stored the solution for at least 4 weeks (and would not have understood Christianson et al. as teaching to do so), as the protease would be expected to degrade both itself and the lipase under aqueous conditions." Declaration of Stefan Jenewein, paragraphs 5 and 10. That is, a person of ordinary skill in the art would understand that Christianson does not teach the combination of protease and lipase in solution as recited in the pending claims.
(F) Reply:	See Reply (E) above. 

/SHERIDAN SWOPE/            Primary Examiner, Art Unit 1652